Citation Nr: 0414066	
Decision Date: 06/02/04    Archive Date: 06/10/04	

DOCKET NO.  03-24 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for aid and attendance or by reason of being housebound.   

2.  Entitlement to service connection for hypertension 
secondary to service-connected disability.   

3.  Entitlement to service connection for lacunar infarct 
with left hemiparesis as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1945 to December 
1947, and from April 1951 to October 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The VA will notify you if 
further action is required on your part.  


REMAND

A May 2003 RO decision denied service connection for 
hypertension and lacunar infarct with hemiparesis as 
secondary to service-connected disability.  The veteran was 
notified of that action by official letter date June 3, 2003.  
The veteran's representative, in a November 2003 written 
presentation, indicates disagreement with the denial in the 
May 2003 rating decision and requests that a statement of the 
case be issued.  The issues of entitlement to service 
connection for hypertension and lacunar infarct with left 
hemiparesis as secondary to service-connected disability are 
inextricably intertwined with the issue of entitlement to 
special monthly compensation based on the need for aid and 
attendance or by reason of being housebound.  Where there is 
a notice of disagreement, a Remand, not referral, is required 
by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the appeal is REMANDED to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all Veterans Claims 
Assistance Act of 2000 notice obligations 
have been satisfied in accordance with 
any applicable legal precedent.  

2.  The RO should issue a statement of 
the case addressing the issues of 
entitlement to service connection for 
hypertension and lacunar infarct with 
left hemiparesis as secondary to service-
connected disability.  All appropriate 
appellate procedures should then be 
followed.  The veteran is advised that he 
must complete his appeal of these issues 
by filing a timely substantive appeal 
following the issuance of a statement of 
the case, in order to perfect his appeal 
with respect to the issues of entitlement 
to service connection for hypertension 
and lacunar infarct with left hemiparesis 
as secondary to service-connected 
disability.  

3.  Then, the RO should readjudicate the 
issue on appeal.  If the determination is 
unfavorable to the veteran, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative, and they should be 
afforded the appropriate opportunity to 
respond there.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



